Citation Nr: 1122709	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  07-25 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.	Entitlement to service connection for a right knee lateral ligament strain (hereinafter right knee disability).

2.	Entitlement to service connection for a left knee lateral ligament strain (hereinafter left knee disability).

3.	Entitlement to service connection for a cervical spine injury, to include as secondary to a service-connected lumbar spine disability.

4.	Entitlement to service connection for headaches, to include as secondary to a cervical spine disability or a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to September 1996 and May 1999 to July 1999 with time in the Reserves as well.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a Board hearing at the RO in Muskogee, Oklahoma in March 2011.  This transcript has been associated with the file.

The issues of entitlement to service connection for a left knee disability, cervical spine disability, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current right knee disability (arthritis and synovitis) is related to his active military service.



CONCLUSION OF LAW

A right knee disability (arthritis and synovitis) was incurred during active military service.  38 C.F.R. §§ 1110 and 5107; 38 C.F.R. § 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for a right knee disability, the entire benefit sought on appeal, in essence, has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran testified at the March 2011 Board hearing that while he was on active duty he was involved in a horseback riding accident in which his right knee got wrapped around a tree.  Service treatment records from November 1987 corroborate that he presented for right knee treatment following a twisting and collision injury, while horseback riding.  He was diagnosed with a right knee lateral collateral ligament strain.  A follow-up treatment record from January 1988 indicated that the Veteran's knee sprain had resolved.

Furthermore, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The Veteran also testified at the March 2011 Board hearing that he was treated shortly after separation from service, but the records had been destroyed.  The Board observes that the Veteran is currently being treated at the VA for right knee pain.  See e.g., October 2008 and March 2009 VA treatment records.

A January 2011 private opinion also noted that the Veteran had suffered a right knee injury in-service.  The Veteran consistently reported having sustained a horseback riding injury in service.  The physician opined that the Veteran's 1987 in service injury caused his current right knee problems of arthritis and synovitis.

Therefore, as there is evidence an in-service injury to the right knee, ongoing treatment for a right knee disability, and a positive opinion linking the condition to service, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the Veteran's claim of service connection for a right knee disability is granted.


ORDER

Entitlement to service connection for a right knee disability is granted.


REMAND

The Veteran contends that his left knee disability is related to service.  The Veteran also contends that his cervical spine disability is related to service, or his service-connected lumbar spine disability and that his headaches are related to service, or in the alternative, to his cervical spine disability or service-connected lumbar spine disability.

With regard to service connection claims, the Court of Appeals for Veteran's Claims held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Service connection on a secondary basis is warranted when it is shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

With regard to the Veteran's claim that his left knee disability is related to service, the Board observes that there are no records of a left knee injury from 1995 at Tyndall Air Force Base.  There is evidence that he suffered a hamstring injury, but there is no reference to a left knee injury.  See September 1995 service treatment record.  The Board also notes that the Veteran had injured his left knee prior to entering service, but after a medical examination he was ultimately found to be qualified for enlistment.  See October 1986 Report of Medical Examination.  The Board also notes that a January 2011 private physician's statement links the Veteran's left knee to his right knee disability.  As the Veteran's right knee disability was granted service connection above, the Veteran should be scheduled for a VA examination to determine the etiology of his left knee condition.  

With regard to his cervical spine disability and headaches, the Board notes that the Veteran testified at his March 2011 Board hearing that his headaches and stiff neck began in-service, but he was told it was due to his shoulder problems.  The Veteran also testified that he injured his back when he was on active duty with the Reserves and he fell through an open hatch where he was working.  He indicated that he was not seen for medical care, but a November 2001 buddy statement also stated that the incident happened.

The Veteran also testified that some of his pain medications cause neck pain and headaches.  The Veteran testified that when he did not take his pain medication his neck pain and headaches lessened, but his pain increased.  However, it is unclear if the pain medication the Veteran is taking, which causes his neck pain and headaches, is for his service-connected disabilities.  The Veteran also testified that he has been told that his cervical spine disability and headaches may be related to each other, or to his service-connected lumbar spine disability.  As such, a VA examination should be offered to determine the etiology and nature of his cervical spine disability and headaches.  See McLendon, supra.

Also, under the VCAA the VA must notify claimants seeking VA benefits what information or evidence is needed in order to substantiate a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. § 3.159 (2010); See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under the VCAA the Veteran must also be notified of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With regard to the Veteran's claim, it is noted that he was provided inadequate VCAA notice concerning disability and effective dates if service connection was granted.  See May 2005 VCAA notice.  Accordingly, the Board concludes that this case must be remanded for compliance with the required provisions.  See Dingess, supra.

The Board further notes that the most recent VA treatment records in the claims file are from March 2011.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from March 2010 through the present.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with amended VCAA notice of how disability ratings and effective dates are determined.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2.	Obtain all of the Veteran's outstanding VA treatment records for the period from March 2010 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

3.	Schedule the Veteran for a VA examination to determine the etiology and nature of his left knee disability.  The claims file, including a copy of this REMAND, must be made available to the examiner for review and the examination report should reflect that such a review was accomplished.  Any medical testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should offer the following opinions:

a) Whether it is at least as likely as not that the Veteran's current left knee injury, if any, is related to a disease or injury in service and

b) Whether it is at least as likely as not that the Veteran's left knee disability, if any, was caused or aggravated by his service-connected right knee disability.

A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.	Schedule the Veteran for a VA examination to determine the etiology of his cervical spine disorder and headaches.  The claims file, including a copy of this REMAND, must be made available to the examiner for review and the examination report should reflect that such a review was accomplished.  Any medical testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should offer the following opinions:

a)  Does the Veteran have a cervical spine disability? If so, please identify the diagnosis and indicate whether it is at least as likely as not related to a disease or injury in service. 

b) Is it at least as likely as not that the Veteran's cervical spine disability, if any, is proximately due to, or chronically worsened by his service-connected lumbar spine disability or any other service-connected disability?

c) Does the Veteran have a headache disability? If so, is it at least as likely as not related to a disease or injury in service? 

d) Is it at least as likely as not that the Veteran's headaches, if any, are proximately due to, or chronically worsened by his service-connected lumbar spine disability, or any other service-connected disability OR a cervical spine disability, if any?

e) Is it at least as likely as not that medication for any recognized service-connected disability caused or aggravated any cervical spine and/or headache disability?

A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

5.	After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


